PER CURIAM: *
Anthony Verdean Daniels appeals his 224-month sentence under the Armed Career Criminal Act, 18 U.S.C. § 924(e), for possession of a firearm by a felon and possession of cocaine with intent to distribute. His appeal rests on the assertion that Texas Penal Code § 30.02 is not divisible under Mathis v. United States, — U.S. *377-, 136 S.Ct. 2243, 195 L.Ed.2d 604 (2016). After his brief was filed, we held that § 30.02 is divisible under Mathis. United States v. Uribe, 838 F.3d 667, 669-71 (5th Cir. 2016), cert. denied, — U.S. -, 137 S.Ct. 1359, 197 L.Ed.2d 542 (2017). Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4,